DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 12, 14 and 15 are objected to because of the following informalities:  they are identical to Claims 6, 8, and 9.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite that “said hand portion extends upwardly from said frame at an include angle of about degrees” which renders the claim indefinite. For the purposes of examination, any device with an include angle that meets the limitations of Claims 4 and 10 will be considered sufficient to meet the limitation of Claims 5 and 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nichols in US Patent 7309305.
Regarding Claim 1, Nichols teaches a knee extension apparatus for use to decrease flexure contraction of the knee of the user comprises: a frame having a pair of frame portions (A, B, see below) along opposite sides of a user's leg; a handle portion  (40a) extending up from said frame; a surface (26) to contact the sole of the user's foot or footwear; a first strap (28) extending between said opposite sides of said frame, said first strap being located proximal of said surface and distal of the user's knee; a second strap (24) extending between said opposite sides and proximal to the user's knee; wherein upon pulling on said hand portion towards the user's torso said frame imparts a downward force on said second strap at a location on said users leg that is proximal to the user's knee.


    PNG
    media_image1.png
    683
    538
    media_image1.png
    Greyscale


Regarding Claim 2, Nichols teaches that said surface is a third strap the contacts the user's foot or footwear.
Regarding Claim 3, Nichols teaches that said handle portion is telescopically connected to said frame via a pair of spring bias detents (32d) and holes (32a-c) correspondingly in said pair of frame portions.
Regarding Claim 13, Nichols teaches a fourth strap (C) on said handle and providing strength and rigidity to said handle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols, as applied to Claim 1 above in view of WO 2016/090093 (Shin). Nichols teaches, through the normal and customary use of the device, a method  of using the apparatus of claim 1, said method comprising: having the user use the apparatus of claim 1 to apply downward force on their leg via said second strap proximal to their diagnosed knee to decrease flexure contraction of that knee (see Fig. 8), without surgery on the user's diagnosed knee (the device of Nichols is used in non-surgical applications such as rehabilitation of an injured hamstring – see Column 2, lines 25-26). Nichols is silent on the step of diagnosing a knee using an MRI. Shin teaches the step during rehabilitation of diagnosing a knee using an MRI. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nichols by adding the step of using an MRI to diagnose the knee in order to allow the practitioner to visualize the soft tissue of the knee. 
Claims 4-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols, as applied to Claims 1 and 3 above in view of Hall in US Patent 9655803. 
Regarding Claims 4, 5, 10, and 11, Nichols is silent on the use of an included angle between 60 and 90 degrees. Hall teaches an apparatus including a hand portion (101) and a frame (102), wherein said hand portion extends upwardly from said frame at an include angle of between 60 and 90 degrees (such as position C in Fig. 8) such that the handle provides arm extension away from the user's torso to facilitation pulling on said handle. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nichols by using a hinge as taught by Hall that can be locked at an included angle of between 60 and 90 degrees in order to allow the user to adjust the handle to match the reach of the user.
Regarding Claims 6 and 12, Nichols, as modified, teaches that said frame includes a pair of frame extensions (32a-d) located between said first strap and said second strap, each of said frame extensions being tubular and having a pair of spring bias detents (32d) and holes (32a-c) correspondingly in said pair of frame portions, whereby said frame extensions extend the distance between said first and second straps with said second strap proximal to the user's knee.
Regarding Claim 7, Nichols, as modified, teaches a fourth strap (C) on said handle and providing strength and rigidity to said handle.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nichols ‘130 & ‘464 and Kramer teach knee extension devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAH CHANDLER HAWK whose telephone number is (571)272-1480. The examiner can normally be reached M-F 9am to 5:30pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NOAH CHANDLER HAWK
Primary Examiner
Art Unit 3636



/Noah Chandler Hawk/Primary Examiner, Art Unit 3636